                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        CHARLOTTE B. MILLINER, et al.,                   Case No. 15-cv-03354-DMR
                                   8                     Plaintiffs,
                                                                                             ORDER ON MOTION FOR
                                   9               v.                                        RECONSIDERATION AND OTHER
                                                                                             PENDING MOTIONS
                                  10        MUTUAL SECURITIES, INC.,
                                  11                     Defendant.

                                  12            The court currently has four motions before it. Plaintiffs Charlotte B. Milliner and Joann
Northern District of California
 United States District Court




                                  13   Brem move pursuant to Federal Rule of Civil Procedure 60(b) for relief from a portion of the

                                  14   court’s July 8, 2019 order on Defendant Mutual Securities, Inc.’s (“MSI”) motion to enforce the

                                  15   parties’ settlement agreement and stipulated protective order. [Docket No. 201.] Plaintiffs also

                                  16   move to vacate the court’s September 11, 2018 dismissal order. [Docket No. 193.] Proposed

                                  17   Intervenor Vincent Gilotti moves to intervene. [Docket No. 198.] Finally, as part of MSI’s

                                  18   motion to enforce the settlement agreement, the parties have submitted supplemental briefing on

                                  19   Monster Energy v. Schechter, 7 Cal. 5th 781 (2019). [Docket Nos. 212, 214, 216, 217.] All four

                                  20   matters are suitable for resolution without a hearing. Civ. L.R. 7-1(b).

                                  21            For the following reasons, the motion for reconsideration is granted in part. The motion to
                                       vacate the dismissal, the motion to intervene, and the portion of MSI’s motion to enforce the
                                  22
                                       settlement agreement that implicates Monster Energy are all denied without prejudice.
                                  23

                                  24   I.       BACKGROUND
                                                Plaintiffs filed this putative class action against MSI on July 21, 2015 alleging claims
                                  25
                                       stemming from MSI’s brokerage agreement with Plaintiffs. This lawsuit is related to another case
                                  26
                                       filed in this court, Milliner v. Bock Evans Financial Counsel, Ltd., No. 15-cv-1763 JD (“Bock
                                  27
                                       Evans”), in which Milliner and Brem challenged the actions of their investment advisor, Bock
                                  28
                                   1   Evans Financial Counsel, Ltd. The undersigned conducted a settlement conference on June 1,

                                   2   2018 which resulted in a full resolution of Plaintiffs’ individual claims in this lawsuit. Milliner,

                                   3   Brem, and MSI executed a settlement agreement the same day. On June 5, 2018, with the parties’

                                   4   consent pursuant to 28 U.S.C. § 636(c), this matter was reassigned to this court. The case was

                                   5   dismissed on September 11, 2018.

                                   6          A.      The Court’s July 8, 2019 Order on MSI’s Motion to Enforce the Settlement
                                                      Agreement and Parties’ Stipulated Protective Order
                                   7
                                              In April 2019, MSI filed a motion to enforce the settlement agreement and the parties’
                                   8
                                       stipulated protective order which was entered on January 31, 2016 (Docket No. 23 (Protective
                                   9
                                       Order). [Docket No. 176.] In its motion, MSI presented evidence that in February 2019,
                                  10
                                       Plaintiffs’ counsel David Sturgeon-Garcia filed a statement of claim with the Financial Industry
                                  11
                                       Regulatory Authority (“FINRA”) against MSI and five individuals on behalf of a different client,
                                  12
Northern District of California




                                       Vincent F. Gilotti (the “Gilotti claim”). In relevant part, MSI argued that Sturgeon-Garcia
 United States District Court




                                  13
                                       violated the protective order by attaching a document used in this litigation and marked as
                                  14
                                       confidential as exhibits to the Gilotti claim before FINRA. The specific document at issue, which
                                  15
                                       is Exhibit 2 to the Gilotti claim, consisted of six pages, five of which were labeled “confidential.”
                                  16
                                       MSI also argued that Plaintiffs and/or Sturgeon-Garcia violated the settlement agreement’s
                                  17
                                       confidentiality provision by attaching a copy of the settlement agreement to the Gilotti claim.
                                  18
                                              On July 8, 2019, the court granted MSI’s motion in part, denied it in part, and held part of
                                  19
                                       it in abeyance pending a ruling by the California Supreme Court on a key issue. Milliner v. Mut.
                                  20
                                       Sec., Inc., No. 15-CV-03354-DMR, 2019 WL 2929831 (N.D. Cal. July 8, 2019). The particulars
                                  21
                                       of the July 8, 2019 order are as follows. The court granted MSI’s request to seal both the
                                  22
                                       settlement agreement attached to MSI’s motion and certain references to the agreement in the
                                  23
                                       order, finding that “[g]iven the particular circumstances of this case . . . good cause exists to
                                  24
                                       permit filing the actual agreement and certain references to it under seal.” Id. at *1 (citing
                                  25
                                       Kamakana v. City & Cty. of Honolulu, 447 F.3d 1172, 1179-80 (9th Cir. 2006); Phillips ex rel.
                                  26
                                       Estates of Byrd v. General Motors Corp., 307 F.3d 1206, 1212 (9th Cir. 2002)).
                                  27
                                              As to MSI’s argument that Plaintiffs and/or Sturgeon-Garcia violated the settlement
                                  28
                                                                                          2
                                   1   agreement’s confidentiality provision by attaching a copy of the settlement agreement to the

                                   2   Gilotti claim, Plaintiffs Milliner and Brem argued that they had not “disclosed anything to

                                   3   anyone,” and that as a matter of law, their lawyer “is not bound by the settlement agreement’s

                                   4   confidentiality provision because he was not a party to the agreement,” citing Monster Energy

                                   5   Company v. Schechter (“Monster Energy I”), 26 Cal. App. 5th 54 (2018), review granted, 239 Cal.

                                   6   Rptr. 3d 662 (2018). Id. at *3. Noting that the California Supreme Court had granted review of

                                   7   Monster Energy I, the court found that “the question of whether Sturgeon-Garcia is bound by the

                                   8   confidentiality provision in the settlement agreement remains unsettled.” Id. Accordingly, the

                                   9   court ordered the following:

                                  10                  [P]ending the California Supreme Court’s decision in Monster
                                                      Energy, Sturgeon-Garcia shall comply with the confidentiality
                                  11                  provision of the settlement agreement unless and until relieved of this
                                                      obligation by this court. Specifically, within seven days of the date of
                                  12                  this order, Sturgeon-Garcia must withdraw the settlement agreement
Northern District of California




                                                      from Gilotti’s FINRA claim. Nothing in the record suggests that
 United States District Court




                                  13                  Gilotti will be prejudiced in any way by its withdrawal, or that the
                                                      settlement agreement in this case is material or even relevant to
                                  14                  Gilotti’s claim. This portion of MSI’s motion is held in abeyance.
                                                      Within 14 days of the California Supreme Court’s decision in Monster
                                  15                  Energy, the parties shall submit a joint letter advising the court of the
                                                      decision. The court will order further briefing, if necessary, or take
                                  16                  the matter under submission on the papers already filed.
                                  17   Id. at *4.

                                  18           With respect to MSI’s argument that Sturgeon-Garcia had violated the protective order, the

                                  19   court described the relevant terms, which provide that “any Disclosure or Discovery Material that

                                  20   is designated as ‘confidential’” constitutes “protected material.” Id. at *5 (Protective Order §

                                  21   2.13). Under the protective order, “[a] Receiving Party may use Protected Material that is

                                  22   disclosed or produced by another Party or by a Non-Party in connection with this case only for

                                  23   prosecuting, defending, or attempting to settle this litigation, or any manner deemed a related

                                  24   matter within the meaning of Civil Local Rule 3-12.” Protective Order at § 7.1. Further, a

                                  25   receiving party may only disclose protected material to certain categories of individuals.

                                  26   Protective Order at § 7.2.

                                  27           Plaintiffs responded that the six pages of Exhibit 2 “are not MSI documents and were not

                                  28   produced by Defendant in this case,” but were instead “produced by a third party in response to a
                                                                                         3
                                   1   subpoena by Plaintiffs,” and therefore MSI lacked standing to enforce the protective order as MSI

                                   2   was not the designating party. Milliner, 2019 WL 2929831, at *6, n.3 (emphasis in original).

                                   3   Plaintiffs also argued that the protective order allows for disclosure of protected material to

                                   4   FINRA, as it is a regulatory agency. Id. at *6. Noting that there was no “dispute that the

                                   5   documents, marked confidential by a third party, constitute ‘protected material,’” the court

                                   6   rejected these arguments, holding that Sturgeon-Garcia’s submission of the documents with the

                                   7   Gilotti claim violated the protective order:

                                   8                   Sturgeon-Garcia’s submission of these documents with the Gilotti
                                                       claim . . . violates section 7.1 of the protective order, which provides
                                   9                   that “[a] Receiving Party may use Protected Material that is disclosed
                                                       or produced by another Party or by a Non-Party in connection with
                                  10                   this case only for prosecuting, defending, or attempting to settle this
                                                       litigation, or any manner deemed a related matter within the meaning
                                  11                   of Civil Local Rule 3-12.” [Protective Order] at § 7.1. The exception
                                                       in section 7.2(h) permits only a “receiving party” to disclose protected
                                  12                   material to self-regulatory organizations, and the protective order
Northern District of California




                                                       defines “receiving party” as “a Party that receives Disclosure or
 United States District Court




                                  13                   Discovery Material from a Producing Party.” Id. at § 2.14. Sturgeon-
                                                       Garcia is not a party to this litigation. Finally, the protective order
                                  14                   provides that “[w]ithin 60 days after the final disposition of this action
                                                       . . . each Receiving Party must return all Protected Material to the
                                  15                   Producing Party or destroy such material.” Id. at § 13. It appears that
                                                       Plaintiffs did not comply with this provision with respect to the
                                  16                   documents in Exhibit 2, as this matter was dismissed on September
                                                       11, 2018, and Sturgeon-Garcia attached the documents to Gilotti’s
                                  17                   claim on February 5, 2019, well over 60 days after the dismissal.
                                  18   Id. at *6 (second ellipses in original).

                                  19           The court ordered Sturgeon-Garcia to withdraw the five pages marked “confidential” in

                                  20   Exhibit 2 from the Gilotti claim by a date certain and ordered Plaintiffs to certify to the court that

                                  21   they had complied with Section 13 of the protective order by the same deadline. Id.

                                  22           Finally, the court concluded that Sturgeon-Garcia had not violated the protective order by

                                  23   submitting certain deposition transcripts with the Gilotti claim. The court also ordered Milliner to

                                  24   request a dismissal of her FINRA claims against MSI in accordance with the settlement

                                  25   agreement. Id. at *5, 6.

                                  26           Plaintiffs subsequently moved to stay the July 8, 2019 order in light of an anticipated

                                  27   motion for leave to file a motion for reconsideration. [Docket No. 190.] The court granted the

                                  28   request in part and stayed the portion of its order directing Plaintiffs to withdraw Exhibit 2 from
                                                                                           4
                                   1   the Gilotti claim until further court order and gave Plaintiffs a deadline to file a motion for leave to

                                   2   file a motion for reconsideration as to that portion of the order. [Docket No. 191.] Plaintiffs

                                   3   timely filed their motion for leave to file a motion for reconsideration. On July 18, 2019, the court

                                   4   granted Plaintiffs leave to file a motion for reconsideration and set a briefing schedule on the

                                   5   motion. [Docket No. 195.]

                                   6          On July 23, 2019, Plaintiffs filed a notice of appeal of the July 8, 2019 order to the United

                                   7   States Court of Appeals for the Ninth Circuit, even though this court had not yet had an

                                   8   opportunity to consider Plaintiffs’ motion for reconsideration or to rule on the Monster Energy

                                   9   issue that it had held in abeyance in the July 8, 2019 order. [Docket No. 197.]

                                  10          B.      The Four Pending Motions
                                  11          There are four pending matters. First, Plaintiffs move for reconsideration of the portion of

                                  12   the court’s July 8, 2019 order finding that Sturgeon-Garcia violated the protective order with
Northern District of California
 United States District Court




                                  13   respect to Exhibit 2 and directing Plaintiffs to withdraw Exhibit 2 from the Gilotti claim.

                                  14          Second, the July 8, 2019 order held in abeyance the portion of MSI’s motion to enforce the

                                  15   settlement agreement to the extent it implicated a legal issue on review before the California

                                  16   Supreme Court. On July 11, 2019, California’s high court issued Monster Energy Co. v.

                                  17   Schechter, 7 Cal. 5th 781 (2019), affirming in part and reversing in part Monster Energy I. The

                                  18   parties subsequently submitted briefing on the impact of that decision on MSI’s motion to enforce

                                  19   the parties’ settlement agreement. [Docket Nos. 209, 212, 214, 216, 217.] In their briefing, the

                                  20   parties dispute the import of Monster Energy and continue to dispute whether Sturgeon-Garcia is

                                  21   bound by the settlement agreement’s confidentiality provision.

                                  22          On July 16, 2019, Plaintiffs moved to vacate the court’s September 11, 2018 order

                                  23   dismissing this action, which MSI opposes. [Docket Nos. 193, 194.]

                                  24          On July 24, 2019, Proposed Intervenor Vincent Gilotti filed a motion to intervene for the

                                  25   purpose of unsealing the settlement agreement filed by MSI with its motion to enforce the

                                  26   settlement agreement and stipulated protective order. MSI also opposes that motion. [Docket

                                  27   Nos. 198, 208.]

                                  28
                                                                                          5
                                       II.    DISCUSSION
                                   1
                                              A. Jurisdiction to Rule on the Four Motions
                                   2
                                              As noted, on July 23, 2019, Plaintiffs filed a notice of appeal of the July 8, 2019 order. In
                                   3
                                       its July 8, 2019 order, the court 1) granted MSI’s request to file the settlement agreement and
                                   4
                                       certain references to it under seal; 2) held in abeyance the portion of MSI’s motion challenging
                                   5
                                       Sturgeon-Garcia’s attachment of the settlement agreement to the Gilotti claim pending a decision
                                   6
                                       in Monster Energy, and ordered Sturgeon-Garcia to comply with the confidentiality provision of
                                   7
                                       the settlement agreement unless and until relieved of this obligation by this court, including
                                   8
                                       withdrawing the settlement agreement from the Gilotti claim; 3) held that Sturgeon-Garcia
                                   9
                                       violated the protective order with respect to Exhibit 2 to the Gilotti claim; 4) held that Sturgeon-
                                  10
                                       Garcia did not violate the protective order with respect to his submission of certain deposition
                                  11
                                       transcripts with the Gilotti claim; and 5) ordered Milliner to request a dismissal of her FINRA
                                  12
Northern District of California




                                       claims against MSI in accordance with the settlement agreement. Plaintiffs’ notice of appeal does
 United States District Court




                                  13
                                       not specify which portions of the order they challenge.
                                  14
                                               “The filing of a notice of appeal is an event of jurisdictional significance—it confers
                                  15
                                       jurisdiction on the court of appeals and divests the district court of its control over those aspects of
                                  16
                                       the case involved in the appeal.” Griggs v. Provident Consumer Disc. Co., 459 U.S. 56, 58 (1982)
                                  17
                                       (per curiam). The purpose of this rule “is to promote judicial economy and avoid the confusion
                                  18
                                       that would ensue from having the same issues before two courts simultaneously.” Natural Res.
                                  19
                                       Def. Council v. Sw. Marine, Inc., 242 F.3d 1163, 1166 (9th Cir. 2001) (citing Masalosalo v.
                                  20
                                       Stonewall Ins. Co., 718 F.2d 955, 956 (9th Cir.1983)). This rule “is a creature of judicial
                                  21
                                       prudence, however, and is not absolute.” Masalosalo, 718 F.2d at 956. The court is not divested
                                  22
                                       of jurisdiction over matters collateral to a determination of the merits of the case. See United
                                  23
                                       States ex rel Shutt v. Cmty. Home & Health Care Servs., Inc., 550 F.3d 764, 766 (9th Cir. 2008)
                                  24
                                       (factual issues are “collateral to the main action” when they involve a “factual inquiry distinct
                                  25
                                       from one addressing the merits”); Masalosalo, 718 F.2d at 957 (district court retains power to
                                  26
                                       award attorneys’ fees after notice of appeal from decision on merits).
                                  27
                                              Here, Gilotti’s motion to intervene seeks to unseal the settlement agreement filed by MSI
                                  28
                                                                                          6
                                   1   and is therefore directly related to a matter currently before the Ninth Circuit. Therefore, this

                                   2   court currently lacks jurisdiction to decide it. The motion to intervene is accordingly denied

                                   3   without prejudice. See Bryant v. Crum & Forster Specialty Ins. Co., 502 Fed. Appx. 670, 670 (9th

                                   4   Cir. 2012) (filing of notice of appeal divested the district court of jurisdiction to entertain a later-

                                   5   filed motion to intervene).

                                   6             The court also lacks jurisdiction to decide the outstanding issue regarding the effect of

                                   7   Monster Energy on Sturgeon-Garcia’s ability to use the settlement agreement, because Plaintiffs

                                   8   divested this court of its ability to rule on it when they filed their appeal of the July 8, 2019 order

                                   9   that held that issue in abeyance.

                                  10             As to Plaintiffs’ motion to vacate the court’s September 11, 2018 order dismissing this

                                  11   action, it is not clear whether such a motion is collateral to the matters being appealed. The parties

                                  12   did not address this in the motion papers, and the court’s own research did not yield any authority
Northern District of California
 United States District Court




                                  13   regarding whether the court has jurisdiction to consider the motion under these circumstances. In

                                  14   the absence of such authority and out of an abundance of caution, the court denies the motion

                                  15   without prejudice pending resolution of Plaintiffs’ appeal.

                                  16             Finally, with respect to Plaintiffs’ motion for reconsideration, on August 20, 2019,

                                  17   following its receipt of the motion for reconsideration, the Ninth Circuit stayed the proceedings in

                                  18   the appeal “until the district court determines whether [Plaintiffs’] July 25, 2019 filing falls within

                                  19   [the motions] listed in Federal Rule of Appellate Procedure 4(a)(4) and, if so, whether the motion

                                  20   should be granted or denied.” [Docket No. 211.] Federal Rule of Appellate Procedure 4(a)(4)

                                  21   states:

                                  22                    (4) Effect of a Motion on a Notice of Appeal.
                                  23                    (A) If a party files in the district court any of the following motions
                                                        under the Federal Rules of Civil Procedure--and does so within the
                                  24                    time allowed by those rules--the time to file an appeal runs for all
                                                        parties from the entry of the order disposing of the last such remaining
                                  25                    motion:
                                  26                            (i) for judgment under Rule 50(b);
                                  27                            (ii) to amend or make additional factual findings under Rule
                                                                52(b), whether or not granting the motion would alter the
                                  28                            judgment;
                                                                                           7
                                   1                          (iii) for attorney’s fees under Rule 54 if the district court
                                                              extends the time to appeal under Rule 58;
                                   2
                                                              (iv) to alter or amend the judgment under Rule 59;
                                   3
                                                              (v) for a new trial under Rule 59; or
                                   4
                                                              (vi) for relief under Rule 60 if the motion is filed no later
                                   5                          than 28 days after the judgment is entered.
                                   6   Fed. R. App. P. 4(a)(4) (emphasis added).

                                   7          Plaintiffs’ motion for reconsideration of the July 8, 2019 order seeks relief under Federal

                                   8   Rule of Civil Procedure 60 and was filed on July 25, 2019, less than 28 days after the issuance of

                                   9   the order. Therefore, their Rule 60 motion was filed within the 28-day time period set forth in

                                  10   Federal Rule of Appellate Procedure 4(a)(4). The notice of appeal is thus suspended, and this

                                  11   court has jurisdiction to dispose of the Rule 60 motion, to which the court now turns.

                                  12          B.      Analysis of Plaintiffs’ Rule 60 Motion for Reconsideration
Northern District of California
 United States District Court




                                  13          Plaintiffs argue that contrary to MSI’s representations, Exhibit 2 was not produced in

                                  14   response to a subpoena issued in this action, but was instead produced in response to a subpoena

                                  15   issued in the Bock Evans case to third party National Financial Services, LLC (“NFS”). Plaintiffs

                                  16   point out that there is a stipulated protective order in place in Bock Evans which governs Exhibit

                                  17   2. [Docket No. 201 at ECF pp. 7-8 (Sturgeon-Garcia Decl., July 25, 2019) ¶¶ 2, 3.] Accordingly,

                                  18   Plaintiffs argue, this court had no jurisdiction to rule on the purported breach of the Bock Evans

                                  19   protective order, because any motion challenging Sturgeon-Garcia’s use of Exhibit 2 should have

                                  20   been directed to Judge Donato. See Civ. L.R. 7-1(b) (“Motions must be directed to the Judge to

                                  21   whom the action is assigned, except as that Judge may otherwise order.”). Plaintiffs assert that

                                  22   defense counsel “deliberately mislead this Court” into making “inaccurate rulings,” Mot. 3, and

                                  23   ask the court to set aside the portion of its July 8, 2019 order regarding Exhibit 2.

                                  24          In response, MSI concedes that Exhibit 2 was produced by NFS in response to a subpoena

                                  25   issued by Plaintiffs in Bock Evans and not in this case, and that the Bock Evans protective order

                                  26   governs Exhibit 2. Defense counsel states that when he was drafting the motion to enforce the

                                  27   settlement agreement and stipulated protective order, he was “operating under the mistaken

                                  28   recollection that Sturgeon-Garcia issued the subpoena to NFS in this case rather than in the related
                                                                                          8
                                   1   BEFC Action.” [Docket No. 213-1 (Ahern Decl., Aug. 22, 2019) ¶¶ 7, 9.] He apologizes for his

                                   2   error and states that he “had no intention to mislead the Court or anybody else involved in these

                                   3   proceedings.” Id. at ¶ 9.

                                   4          Federal Rule of Civil Procedure 60(b) provides for reconsideration of a final judgment,

                                   5   order, or proceeding “upon a showing of (1) mistake, surprise, or excusable neglect; (2) newly

                                   6   discovered evidence; (3) fraud; (4) a void judgment; (5) a satisfied or discharged judgment; or (6)

                                   7   ‘extraordinary circumstances’ which would justify relief.” Fuller v. M.G. Jewelry, 950 F.2d 1437,

                                   8   1442 (9th Cir. 1991) (citing Fed. R. Civ. P. 60(b)). “Motions for relief from judgment pursuant to

                                   9   Rule 60(b) are addressed to the sound discretion of the district court.” Casey v. Albertson’s Inc.,

                                  10   362 F.3d 1254, 1257 (9th Cir. 2004). Plaintiffs contend that relief is appropriate under either Rule

                                  11   60(b)(3) for fraud or Rule 60(b)(6) for “any . . . reason that justifies relief.” Mot. 2.

                                  12          To prevail under Rule 60(b)(3), Plaintiff “must establish that a judgment was obtained by
Northern District of California
 United States District Court




                                  13   fraud, misrepresentation, or misconduct, and that the conduct complained of prevented the moving

                                  14   party from fully and fairly presenting the case.” In re M/V Peacock on Compl. of Edwards, 809

                                  15   F.2d 1403, 1404-05 (9th Cir. 1987). Further, the fraud must “not be discoverable by due diligence

                                  16   before or during the proceedings.” Casey v. Albertson’s Inc., 362 F.3d 1254, 1260 (9th Cir. 2004)

                                  17   (quotation omitted). “The rule is aimed at judgments which were unfairly obtained, not at those

                                  18   which are factually incorrect.” In re M/V Peacock, 809 F.2d at 1405. Here, reconsideration under

                                  19   Rule 60(b)(3) is inappropriate because Plaintiffs have not shown that MSI “unfairly obtained” the

                                  20   court’s order finding Sturgeon-Garcia in violation of the protective order in this case. Rather, MSI

                                  21   has admitted that its counsel made a mistake regarding Exhibit 2 and did not intentionally mislead

                                  22   the court regarding the production of that document. Moreover, Plaintiffs have not shown that

                                  23   they could not discover MSI’s mistake during the pendency of MSI’s motion. Notably, Plaintiffs’

                                  24   opposition brief did not raise the issue of Exhibit 2 having been produced in a different case.

                                  25          However, reconsideration is appropriate under Rule 60(b)(6), which provides that “the

                                  26   court may relieve a party or its legal representative from a[n] . . . order” for “any other reason that

                                  27   justifies relief.” “Rule 60(b)(6) is a grand reservoir of equitable power, and it affords courts the

                                  28   discretion and power to vacate judgments whenever such action is appropriate to accomplish
                                                                                           9
                                   1   justice.” Phelps v. Alameida, 569 F.3d 1120, 1135 (9th Cir. 2009) (quotations and citations

                                   2   omitted). In this case, it is undisputed that due to MSI’s mistake, the court ruled on whether

                                   3   Sturgeon-Garcia had violated the protective order entered in this case, even though the documents

                                   4   in Exhibit 2 were produced in the Bock Evans lawsuit, and are not subject to the protective order.

                                   5   Given these circumstances, the portion of the July 8, 2019 order addressed to Exhibit 2 is vacated.

                                   6          Finally, Plaintiffs appear to ask this court to rule that Sturgeon-Garcia’s use of Exhibit 2

                                   7   did not violate the Bock Evans protective order. See Mot. 4, Reply 4-5. This request is perplexing

                                   8   given Plaintiffs’ position that the undersigned does not have jurisdiction to decide any issues

                                   9   related to Exhibit 2. Plaintiffs’ request is denied. The court also denies MSI’s request that the

                                  10   court refer the matter of whether Sturgeon-Garcia violated the Bock Evans protective order to

                                  11   Judge Donato. Should MSI seek to pursue this issue, it should file a motion before Judge Donato

                                  12   in accordance with the Local Rules.
Northern District of California
 United States District Court




                                  13   III.   CONCLUSION
                                  14          For the foregoing reasons, Plaintiffs’ motion for reconsideration is granted in part. The

                                  15   portion of the court’s July 8, 2019 order finding Sturgeon-Garcia in violation of the protective

                                  16   order with respect to Exhibit 2 and directing Plaintiffs to withdraw Exhibit 2 from the Gilotti

                                  17   claim is VACATED. Gilotti’s motion to intervene; the portion of MSI’s motion to enforce the

                                  18   settlement agreement that is addressed to whether under Monster Energy Sturgeon-Garcia is

                                  19   bound by the confidentiality provision of the settlement agreement; and Plaintiffs’ motion to

                                  20   vacate the September 11, 2018 dismissal order, are all denied without prejudice pending resolution
                                                                                                                ISTRIC
                                  21   of Plaintiffs’ appeal of the July 8, 2019 order.
                                                                                                           TES D      TC
                                                                                                         TA
                                                                                                                               O




                                  22          IT IS SO ORDERED.
                                                                                                    S




                                                                                                                                U
                                                                                                   ED




                                                                                                                                 RT




                                  23   Dated: October 9, 2019                                                           DERED
                                                                                               UNIT




                                                                                                                O OR
                                  24
                                                                                                        IT IS S
                                                                                          ______________________________________
                                                                                                                                       R NIA




                                                                                                        Donna M. Ryu
                                                                                                                          . Ryu
                                  25                                                            United States MagistrateMJudge
                                                                                               NO




                                                                                                                 onn     a
                                                                                                         Judge D
                                                                                                                                       FO




                                  26
                                                                                                 RT




                                                                                                                                   LI




                                                                                                        ER
                                                                                                   H




                                                                                                                               A




                                  27                                                                                               C
                                                                                                             N                 F
                                                                                                                 D IS T IC T O
                                  28                                                                                   R
                                                                                          10
